TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-03-00001-CR



                                 Esther McCord, Appellant

                                              v.

                                The State of Texas, Appellee




             FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
             NO. 617,100, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Following a hearing ordered by this Court, the trial court has found that Esther

McCord no longer desires to prosecute this appeal. Tex. R. App. P. 38.8(b). The appeal is

dismissed.




                                            __________________________________________

                                            Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed

Filed: January 15, 2004

Do Not Publish